DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 08/24/2022, claims 17-18, 20 and 36 have been amended.  Currently, claims 17-36 are pending.

Allowable Subject Matter
Claims 17-36 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to display pixel stack and bond pad wiring configuration.
Independent claim 17 distinctly features: 	
	“wherein the display substrate further comprises an interlayer insulating layer and a signal lead-in wire on the base substrate, the signal lead-in wire at least comprises a first signal lead-in sub-wire on a side of the interlayer insulating layer away from the base substrate, the first signal lead-in sub-wire being connected to a first connection pad in the bonding region and configured to introduce an external signal to the pixel driving circuit, and the interlayer insulating layer comprises a plurality of sub-insulating layers defining a multi- stepped structure at a position where the display region is adjacent to the bonding region, such that the interlayer insulating layer has a multi-stepped outer profile at an interface between the bonding region and the display region, and the first signal lead-in sub-wire is formed conformally along the multi-stepped outer profile of the data line away from the base substrate, the four sub-insulating layers being a first in edge of the third sub-insulating layer adjacent to the bonding region on the base substrate is defined within an orthographic projection of the first sub-insulating layer on the base substrate, and the edge of the third sub-insulating layer adjacent to the bonding region is away of the first sub-insulating layer adjacent to the bonding region by a distance”
The closest prior arts Jeong (US 20190095007 A1) teaches display wiring configuration as shown in paragraphs 85, 150-153 and figure 6, and Bower et al. (US 20200295120 A1, provisional filed 03/12/2019) teaches inorganic micro light emitting diode display as shown in paragraph 70.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows pixel stack and bond pad wiring configuration as outlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626